UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1348


ITMANN COAL    COMPANY,   c/o     HealthSmart    Casualty   Claims
Solutions,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; MARVIN LAWRENCE,

                Respondents.



On Petiton for Review of an Order of the Benefits Review Board.
                         (15-0123 BLA)


Submitted:   December 20, 2016               Decided:   January 18, 2017


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher M. Green, JACKSON KELLY PLLC, Charleston, West
Virginia, William S. Mattingly, JACKSON KELLY PLLC, Lexington,
Kentucky, for Petitioner.    Joseph E. Wolfe, WOLFE WILLIAMS &
REYNOLDS, Norton, Virginia, for Respondent Marvin Lawrence.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

     Itmann Coal Company seeks review of the Benefits Review

Board’s    decision       and   order    affirming     the       administrative   law

judge’s    award    of    black   lung     benefits    to    former    miner    Marvin

Lawrence, pursuant to 30 U.S.C. §§ 910-944 (2012).                        Our review

of the record leads us to conclude that the Board’s decision is

based on substantial evidence and is without reversible error.

See Lawrence v. Itmann Coal Co., No. 15-0123 BLA (B.R.B. Jan.

29, 2016).     Accordingly, we deny the petition for review.                        We

dispense     with    oral       argument    because        the    facts   and   legal

contentions    are       adequately     presented     in    the    materials    before

this court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                           2